Exhibit 10.1
 
BRUNSWICK CORPORATION






These TERMS AND CONDITIONS OF EMPLOYMENT (the “Agreement”) made in Lake County,
Illinois, as of January ___, 2007 (the “Effective Date”), between Brunswick
Corporation, a Delaware corporation with its headquarters at 1 N. Field Court,
Lake Forest, Illinois, 60045 (the “Company”), and ____________________ (the
“Executive”).


W I T N E S S E T H :


WHEREAS, since ___________________, the Executive has been employed by the
Company, pursuant to an Indemnification Agreement dated ___________________, and
an Executive Severance and Change of Control Agreement dated __________________
(collectively, the “Initial Agreement”); and


WHEREAS, the Company desires to be assured of the Executive’s experience,
skills, knowledge, and background for the benefit of the Company, and the
efficient achievement of the long-term strategy of the Company, and is therefore
willing to continue the Executive’s employment upon the terms and conditions,
and in consideration of the compensation and benefits, provided herein; and


WHEREAS, as is the case with many publicly held corporations, a change in
control might occur and such possibility may result in the departure or
distraction of key management personnel to the detriment of the Company and its
stockholders; and


WHEREAS, the Company desires to take appropriate steps to reinforce and
encourage the continued attention and dedication of members of management,
including the Executive, to their assigned duties without distraction arising
from the possibility of a change in control of the Company; and


WHEREAS, the Company desires to have the Executive agree to provisions relating
to noncompetition and nonsolicitation and certain other provisions contained
herein, and the Executive is willing to agree to such provisions in
consideration for the additional severance benefits to which he may become
entitled under the terms of this Agreement.


THEREFORE, in consideration of the foregoing and the agreements of the parties
described below, the parties agree that the Initial Agreement is hereby amended
and restated in its entirety to provide as follows (it being understood that
this Agreement supersedes the Initial Agreement in whole and is the controlling
agreement between the parties):


1.  Definitions. For purposes of this Agreement, capitalized terms used in this
Agreement shall have the meanings indicated in Appendix I to this Agreement.
 
2.  Employment and Duties. 


(a)  Position. The Company hereby agrees to employ the Executive, and the
Executive hereby agrees to serve the Company, under the title of
__________________________. The Executive shall have such authority, duties, and
responsibilities as are commensurate with such position on the terms and
conditions set forth in this Agreement, and shall directly report to the
_________________________.


(b)  Performance of Duties. Subject to the provisions of Section 6, below,
Executive shall diligently perform his duties as ___________________________ or
as may otherwise be directed by the Chief Executive Officer, and agrees to use
his reasonable best efforts to perform his duties faithfully and efficiently.


(c)  Other Duties; Related Companies. The Executive agrees to serve, as
requested, as an officer or director of any Related Company, and shall receive
no additional compensation for such service.


3.  Agreement Term. The term of this Agreement (the “Term”) shall begin on the
Effective Date and shall continue until terminated in accordance with Section 14
below. The Company shall employ the Executive for a period of time beginning on
the Effective Date and continuing for as long as the Executive retains the
confidence of the Chief Executive Officer, it being the express understanding
that the Executive is an “employee at will,” subject only to the protections
provided by the specific terms of this Agreement. Subject to the terms and
conditions set forth in this Agreement, the Chief Executive Officer may remove
the Executive as ____________________________ and assign him to other duties
within the Company or terminate his employment.


4.  Executive’s Compensation and Benefits. As remuneration to the Executive for
his services to the Company hereunder, the Company shall compensate the
Executive as provided in this Section 4 during the Term. Executive acknowledges
and agrees that Section 15 of this Agreement is expressly applicable to any form
of compensation or benefit provided to Executive.


(a)  Base Salary. The Executive’s annual base salary (“Base Salary”) shall be
$_______________ commencing on the Effective Date and, except as it may be
modified in accordance with this Section 4 by action of the Committee,
continuing throughout the Term. The Base Salary shall be payable in conformity
with the Company’s then-current payroll practices, as modified from time to
time. The Base Salary will be reviewed annually during the Term in accordance
with Company’s usual salary review process for executive officers. Effective as
of the date of any adjustment in the Executive’s Base Salary, the Base Salary as
so adjusted shall be considered the new Base Salary for all purposes of this
Agreement. Any adjustments in Base Salary shall be determined by the Committee
and communicated by memorandum to the Executive from the Chief Executive
Officer. Each such memorandum shall be included in Appendix II of this Agreement
and shall form a part of the Agreement.
 
(b)  Brunswick Performance Plan. For each calendar year during the Term, the
Executive shall be eligible to participate in the Brunswick Performance Plan
(“BPP”) and any and all successor or replacement plans as may be determined by
the Board or the Committee (“Annual Bonus”). During the Term, the Executive’s
target Annual Bonus for each full calendar year shall be determined by the
Committee in accordance with the terms of the BPP, as in effect from time to
time (“Target Annual Bonus”). During the Term, the performance goals to be
achieved, and the extent to which those goals have been achieved for purposes of
calculating the amount of the actual payment as a percentage of the Target
Annual Bonus, will be determined by the Committee or as delegated to the Chief
Executive Officer. The amount of any award under BPP shall be reviewed and
approved by the Committee and communicated by memorandum to the Executive from
the Chief Executive Officer. Each such memorandum shall be included in Appendix
II of this Agreement and shall form a part of the Agreement. Executive
acknowledges and agrees that the payment of the Annual Bonus is subject to the
Company’s stock ownership guidelines for corporate officers, as in effect from
time to time, pursuant to which Executive is currently required to own _________
shares of Company stock.


(c)  Strategic Incentive Plan. During the Term, the Executive shall be eligible
to participate in the Brunswick Strategic Incentive Plan (“SIP”) and any and all
successor or replacement plans, as may be determined by the Board or the
Committee (“SIP Bonus”). During the Term, the Executive’s target SIP Bonus for
each full calendar year shall be determined by the Committee in accordance with
the terms of the SIP, as in effect from time to time (“Target SIP Bonus”).
During the Term, the performance goals to be achieved, and the extent to which
those goals have been achieved for purposes of calculating the amount of the
actual payment as a percentage of the SIP Bonus, will be determined by the
Committee or as delegated to the Chief Executive Officer. The amount of any
award under SIP shall be reviewed and approved by the Committee and communicated
by memorandum to the Executive from the Chief Executive Officer. Each such
memorandum shall be included in Appendix II of this Agreement and shall form a
part of the Agreement. Executive acknowledges and agrees that the payment of the
SIP Bonus is subject to the Company’s stock ownership guidelines for corporate
officers, as in effect from time to time, pursuant to which Executive is
currently required to own _________ shares of Company stock.


(d)  Equity-Based Awards. For each calendar year during the Term, the Executive
shall be eligible to participate in and receive equity-based awards under the
Company’s 2003 Stock Incentive Plan, and any and all successor or replacement
plans as may be determined by the Board or the Committee (collectively,
“Incentive Plan”). Any such future awards when made will be set forth in a
memorandum to the Executive from the Chief Executive Officer. Each such
memorandum shall be included in Appendix II of this Agreement and shall form a
part of the Agreement.


(e)  Financial Counseling Services. The Executive shall be entitled to receive
financial counseling services from a qualified provider of financial counseling
services selected by the Company. The Company shall pay the financial counseling
service provider directly. The Executive shall be responsible for any Income Tax
due on imputed income for financial counseling services.
 
(f)  Health and Welfare Benefits. The Executive shall be entitled to participate
in all Company-sponsored health and welfare benefits offered to similarly
situated senior executives, including health, dental, vision, term life
insurance (except for the basic life insurance component thereof) and annual
executive physical examination, and any and all successor or replacement
benefits as may be determined by the Board or the Committee.


(g)  Executive Life Insurance. The Executive shall be entitled to participate in
the Company’s life insurance plan for senior executives (formerly the “Split
Dollar Life Insurance Plan”) under the terms and conditions described in a
Memorandum dated ___________________ and incorporated herein by reference.


(h)  Vacation. The Executive shall earn pro rata four (4) weeks of paid vacation
each calendar year, to be earned and taken as generally provided for other
similarly situated senior executives of the Company. Earned but unused vacation
shall be paid upon termination. The Executive shall also be entitled to such
personal days and paid holidays as are generally available to other similarly
situated senior executives of the Company.


(i)  Deferred Compensation Plans. The Executive shall be entitled to participate
in the Brunswick Rewards Plan, the Company’s 2005 Automatic Deferred
Compensation Plan, its 2005 Elective Deferred Incentive Compensation Plan, and
its Restoration Plan, and any and all successor or replacement plans as may be
determined by the Board or the Committee.


(j)  Retirement Plans. Executive is entitled to any vested benefits he currently
holds under the Brunswick Pension Plan for Salaried Employees (“Pension Plan”)
and the Brunswick Supplemental Pension Plan (“Supplemental Plan”) including,
without limitation, those rights set forth in Section 6(f), below.


(k)  Expenses. The Executive shall be entitled to receive prompt reimbursement
for all reasonable and necessary expenses incurred by the Executive in
connection with the performance of his duties hereunder, in accordance with
Company policies for similarly situated senior executives.


(l)  Aircraft and Boat Usage; Product Programs; Excess Liability. The Executive
shall be entitled to (i) use of the Company’s aircraft and watercraft, (ii)
excess liability coverage, (iii) obtain Company products under the Executive
Product Program, and (iv) make purchases through the Employee Purchase Program,
in accordance with the terms and conditions in effect from time to time.
 
5.  Restrictive Covenants. The Executive acknowledges that during employment
with the Company or a Related Company, the Executive has and will acquire,
develop and have access to confidential and proprietary information that belongs
to the Company or the Related Company. This information takes years and
extensive resources to develop, is valuable to the Company or the Related
Company and provides the Company or the Related Company with a competitive edge.
In consideration of employment or continued employment, Executive knowingly and
voluntarily agrees to the following restrictions and further acknowledges and
agrees that they are reasonably designed to protect the Company or the Related
Company interests and good will, and will not unduly restrict Executive’s
post-employment activities.


(a)  Noncompetition; Nonsolicitation; Nondisparagement. The following provisions
shall apply:


(i.)  During the Executive’s employment and during the eighteen (18) month
period immediately following termination of Executive’s employment (regardless
of the reason for the termination of employment), without the prior written
consent of the Company, (i) the Executive shall not directly or indirectly be
employed or retained by, or render any services for, or be financially
interested in any manner, in any person, firm or corporation engaged in any
business which is then materially competitive in any way with any business in
which the Company or any Related Company was engaged (including any program of
development or research) (a “Competitive Activity”) during the Executive’s
employment; (ii) the Executive shall not divert or attempt to divert any
business from the Company or a Related Company; (iii) the Executive shall not
disturb or attempt to disturb any business relationships of the Company or any
Related Company; and (iv) the Executive shall not assist any person in any way
to do, or attempt to do, anything prohibited by the preceding clauses (i), (ii)
and (iii).


(ii.)  In furtherance of Section 5(a)(i) above, the Executive shall promptly
notify the Company through the Company’s General Counsel and Chief Human
Resources Officer (or their respective representatives), in advance in writing
(which shall include a description of the proposed activity) of his intention to
engage in any activity which could reasonably be deemed to be subject to the
noncompetition provision set forth in Section 5(a)(i). The Company’s General
Counsel or Chief Human Resources Officer (or one of their respective
representatives) shall respond to the Executive in writing within thirty (30)
calendar days indicating its approval or objections to the Executive’s
engagement in the activity; provided, however, that if the Company’s General
Counsel or Chief Human Resources Officer (or one of their respective
representatives) does not respond to or request additional information from the
Executive within such thirty (30) day period, the Company’s approval shall be
deemed to be granted. If the Executive fails to notify the Company of his
intended activity in advance, the Company shall retain all its rights of
objections. Nothing in this Agreement shall be construed as preventing the
Executive from investing his personal assets in any business that competes with
the Company, in such form or manner as will not require any services on the part
of the Executive in the operation or affairs of the business in which such
investments are made, but only if the Executive does not own or control more
than two percent of any class of the outstanding stock of such business.
 
(iii.)  For the eighteen (18) month period following termination of Executive’s
employment with the Company, the Executive shall not, without the prior written
consent of the Company, (A) solicit, recruit or hire any individual who is
employed by the Company or any Related Company (or was so employed within 180
calendar days prior to the Executive’s solicitation, recruitment or hiring), (B)
solicit or encourage any employee of the Company or any Related Company to
terminate or refrain from renewing or extending such employment or to become
employed by or become a consultant to any other individual or entity other than
the Company or a Related Company, or (C) initiate discussion with any such
employee for any such purposes or authorize or knowingly cooperate with the
taking of any such actions by any other individual or entity; provided, however,
that nothing herein shall prohibit the Executive from generally advertising for
personnel not specifically targeting any executive or other personnel of the
Company.


(iv.)  During the Executive’s employment with the Company and thereafter,
Executive will not make any comment or statement or engage in any other behavior
that in any way disparages or is otherwise detrimental to the reputation and
goodwill of the Company, any Related Company, or any director, officer,
executive, or agent of the Company or any Related Company; provided, however,
that nothing herein shall be interpreted as prohibiting Executive from making
truthful statements, including statements of opinion, to Company directors,
officers, auditors or regulators or when required by a court or other body
having jurisdiction to require such statements.


(b)  Confidentiality. The following provisions shall apply:


(i.)  Except as may be required by the lawful order of a court or agency of
competent jurisdiction, or except to the extent that the Executive has express
written authorization from the Company, he will keep secret and confidential all
Confidential Information (as defined below), and not disclose the same, either
directly or indirectly, to any other person, firm, or business entity, or use it
in any way. The Executive agrees that, to the extent that any court or agency
seeks to have the Executive disclose Confidential Information, he shall promptly
inform the Company, and he shall take such reasonable steps to prevent
disclosure of Confidential Information until the Company has been informed of
such required disclosure, and the Company has an opportunity to respond to such
court or agency. To the extent that the Executive obtains information on behalf
of the Company or a Related Company that may be subject to attorney-client
privilege as to the Company or an affiliate’s attorneys, the Executive shall
take reasonable steps to maintain the confidentiality of such information and to
preserve such privilege.


(ii.)  Upon his termination of employment with the Company for any reason, the
Executive shall promptly return to the Company any keys, credit cards, passes,
confidential documents and material, or other property belonging to the Company,
and shall return all writings, files, records, correspondence, notebooks, notes
and other documents and things (including any copies or electronic versions
thereof) containing Confidential Information or relating to the business or
proposed business of the Company or any Related Company or containing any trade
secrets relating to the Company or any Related Company, except any personal
diaries, calendars, rolodexes or personal notes or correspondence.
 
(iii.)  For purposes of this Agreement, the term “Confidential Information”
means all non-public information concerning the Company and any Related Company
that was acquired by or disclosed to the Executive during the course of his
employment with the Company or a Related Company, or during discussions between
the Executive and the Company or any Related Company following his termination
of employment arising out of his employment or this Agreement, including,
without limitation: (A) all of the Company’s or any Related Company’s “trade
secrets” as that term is used in the Illinois Trade Secrets Act (or, if that Act
is repealed, the Uniform Trade Secrets Act upon which the Illinois Trade Secrets
Act is based); (B) any non-public information regarding the Company’s or a
Related Company's directors, officers, employees, customers, equipment,
processes, costs, operations and methods, whether past, current or planned, as
well as knowledge and data relating to business plans, marketing and sales
information originated, owned, controlled or possessed by the Company or a
Related Company; and (C) information regarding litigation and threatened
litigation involving or affecting the Company or a Related Company.


(c) Assistance with Claims. The Executive agrees that, consistent with the
Executive’s business and personal affairs, during and after his employment by
the Company, he will assist the Company and any Related Company in the defense
of any claims or potential claims that may be made or threatened to be made
against any of them in any action, suit or proceeding, whether civil, criminal,
administrative or investigative (a “Proceeding”), and will assist the Company
and any Related Company in the prosecution of any claims that may be made by the
Company or any Related Company in any Proceeding, to the extent that such claims
may relate to the Executive’s employment or the period of the Executive’s
employment by the Company. Executive agrees, unless precluded by law, to
promptly inform the Company if Executive is asked to participate (or otherwise
become involved) in any Proceeding involving such claims or potential claims.
Executive also agrees, unless precluded by law, to promptly inform the Company
if Executive is asked to assist in any investigation (whether governmental or
private) of the Company or any Related Company (or their actions), regardless of
whether a lawsuit has then been filed against the Company or any Related Company
with respect to such investigation. The Company agrees to reimburse Executive
for all of Executive’s reasonable out-of-pocket expenses associated with such
assistance, including travel expenses and any attorneys’ fees and shall pay a
reasonable per diem fee for Executive’s service.


(d) The payments, benefits, and other entitlements under this Agreement are
being made in consideration of, among other things, the obligations of this
Section 5 and, in particular, compliance with Sections 5(a) and (b) of this
Agreement; provided, however, that all such payments, benefits, or other
entitlements pursuant to Section 6 of the Agreement are subject to and
conditioned upon the Executive’s entering into the Release and Agreement
referred to in Section 6(h) of this Agreement.
 
(e) Remedies.


(i) The Executive acknowledges that the Company would be irreparably injured by
any violation of this Section 5.


(ii) In the event of any material breach by the Executive of the provisions of
Sections 5(a) or (b) (A) the Company shall be relieved of all obligations to
make any further payments to the Executive pursuant to Sections 4 and 6 of this
Agreement or otherwise under any incentive compensation plan of the Company or a
Related Company, (B) all outstanding equity-based awards held by the Executive
shall be immediately forfeited and (C) subject to the following provisos, the
Executive will be required to pay the Company, in cash, within five (5) business
days after written demand is made therefor by the Company, an amount equal to
any gain realized as a result of the exercise or vesting of equity awards during
the period commencing twelve months prior to the date that the material breach
began and ending on the date of payment; provided, however, that no forfeiture,
cancellation, or repayment shall take place with respect to any payments,
benefits, or entitlements under this Agreement or any other award agreement,
plan, or practice, unless the Company shall have first given the Executive
written notice of its intent to so forfeit, cancel, or require repayment and the
Executive has not, within thirty (30) calendar days after such notice has been
given, ceased such impermissible Competitive Activity or other activity in
violation of this Agreement; and provided further, however, that such prior
notice procedure shall not be required with respect to (A) a Competitive
Activity or violation of Section 5(b) of this Agreement which the Executive
initiated after the Company had informed the Executive in writing that it
believed such activity violated this Agreement or the Company’s noncompetition
guidelines, or (B) any Competitive Activity regarding products or services which
are part of a line of business which the Executive knew or should have known
represented more than five percent (5%) of the Company’s consolidated gross
revenues for its most recently completed fiscal year at the time the Executive’s
employment is terminated.
 
(iii.) Executive agrees that (A) the Company, in addition to any other remedies
available to it for a breach or threatened breach of Sections 5(a) or (b), shall
be entitled to a preliminary injunction, temporary restraining order, or other
equivalent relief, restraining the Executive from any actual or threatened
breach of this Section 5, and (B) if a bond is required to be posted in order
for the Company to secure an injunction or other equitable remedy, the parties
agree that said bond need not be more than a nominal sum. If a final and
non-appealable judicial determination is made that any of the provisions of this
Section 5 constitutes an unreasonable or otherwise unenforceable restriction
against the Executive, the provisions of this Section 5 will not be rendered
void but will be deemed to be modified to the minimum extent necessary to remain
in force and effect for the greatest period and to the greatest extent that such
court determines constitutes a reasonable restriction under the circumstances.
Moreover, notwithstanding the fact that any provision of this Section 5 is
determined not to be specifically enforceable, the Company will nevertheless be
entitled to recover monetary damages as a result of the Executive’s breach of
such provision.
 
6.  Termination Provisions. 


(a)  Severance Benefits. Prior to a change in control, if the Company terminates
the Executive’s employment for any reason other than Long-Term Disability or
Cause, or if the Executive resigns for Good Reason, subject to Section 6(h), the
Executive shall be entitled to:


(i.)  Severance payments in an aggregate amount equal to the sum of (x) one and
one-half (1.5) times Executive’s then-current Base Salary (disregarding any
reduction in salary made in contemplation of such termination of employment),
(y) one and one-half (1.5) times the Company’s profit-sharing, 401(k) match and
other Company contributions made on behalf of the Executive to the Company’s
tax-qualified and nonqualified defined contribution plans during the twelve (12)
month period prior to the date of termination, and (z) such amount, if any, as
may be determined by the Chief Executive Officer in his sole discretion based on
the Executive’s Target Annual Bonus under the BPP (“Total Severance Payment”).
In the event that the Total Severance Payment becomes due to the Executive under
this Agreement, subject to Section 7, such payment shall be made in equal
installments over the eighteen (18) month period following the date that the
release described in Section 6(h) becomes effective and irrevocable (the
“Release Effective Date”). Notwithstanding anything to the contrary in this
paragraph, in the event that the Executive will attain age 65 prior to the
eighteen (18) month anniversary of the date of termination, the Total Severance
Payment shall be reduced to a level determined by multiplying the amount of such
payment by a fraction, the numerator of which shall be the number of full months
between the date of termination and the date the Executive will attain age 65
(and the numerator will not be reduced to reflect any six (6) month delay in
payment that may be required pursuant to Section 7), and the denominator of
which shall be eighteen (18). In addition, the period during which the Executive
will receive installment payments with respect to the Total Severance Payment
will also be reduced accordingly.


(ii.)  If such termination occurs prior to the payment of the Executive’s Annual
Bonus payable with respect to the immediately preceding calendar year and/or SIP
Bonus payable with respect to the most recently completed performance period (as
that term is defined in SIP), payment of such Annual Bonus and/or SIP Bonus for
such period(s), in the amount(s), and at such time(s), as he would otherwise
have been entitled under the terms of the BPP and the SIP, as applicable, had
employment not terminated.


(iii.)  All outstanding stock options, stock appreciation rights, restricted
stock units, restricted shares and other equity-based awards (the “Equity
Incentives”) held by the Executive shall be governed by the terms and conditions
of the equity compensation plans and award agreements pursuant to which they
were granted.
 
(iv.)  The Executive shall be entitled to Company-provided continuation of
medical, dental, vision and prescription coverage, but not Long-Term Disability
coverage (the “Benefits”) (on either an insured or a self-insured basis, in the
sole discretion of the Company) for the Executive and his “Eligible Dependents”
(as determined under the terms of the Company’s health and welfare benefit plans
in effect as of the date of termination), on substantially the same terms of
such coverage that are in existence immediately prior to the Executive’s date of
termination (subject to commercial availability of such coverage), until the
earlier of: (A) the date on which the Executive becomes employed by another
employer, or (B) the eighteen (18) month anniversary of the Executive’s date of
termination; provided, however, that such coverage shall run concurrently with
any coverage available to the Executive and his Eligible Dependents under COBRA;
and provided further, however, that the Executive shall immediately notify the
Company if he becomes covered under Medicare or another employer’s group health
plan, at which time the Company’s provision of medical coverage for the
Executive and his Eligible Dependents at the subsidized rate will cease. During
the continuation period, the Executive shall also continue to receive financial
counseling and excess liability insurance in accordance with the Company’s
policy in effect on the date of termination, as may be modified by the Company
from time to time during the continuation period. The Executive shall not be
entitled to any other perquisites, (except as otherwise explicitly provided in
the applicable perquisite plan or policy or in this Agreement), and his right to
an executive physical examination, use of Corporate aircraft/watercraft, and
participation in the Company’s product purchase programs shall terminate on the
date of termination. In lieu of continuing financial counseling and excess
liability insurance, the Company may, in its discretion, make a cash payment to
the Executive of equal value. Notwithstanding anything to the contrary in this
Section 6(a)(iv), in the event the Executive attains age 65 prior to the
eighteen (18) month anniversary of his date of termination, the benefits
provided for in this Section 6(a)(iv) shall cease on the date the Executive
attains age 65; provided, however, that the Executive shall be entitled to a
minimum of twelve (12) months of financial planning; and provided further,
however, that if the commencement of benefits under this Section 6(a)(iv) is
delayed by six (6) months as a result of Section 7, the Executive shall continue
to receive the benefits under this Section 6(a)(iv) following attainment of age
65 solely during the period necessary to avoid a reduction in benefits as a
result of the six (6) month delay.


(b)  Change in Control Benefits. After a Change in Control, if the Company
terminates the Executive’s employment for any reason other than Cause or
Long-Term Disability, or if the Executive resigns for Good Reason, subject to
Section 6(h), the Executive shall be entitled to:
 
(i.)  Change in Control payments in a lump sum in an aggregate amount equal to
three (3) times the sum of (w) the Executive’s then-current Base Salary
(disregarding any reduction in salary made after the Change in Control or in
contemplation of the Change in Control), (x) the Executive’s Target Annual Bonus
for the year of termination or, if greater, the Target Annual Bonus for the year
in which the Change in Control occurred, (y) the Executive’s targeted bonus
under the SIP for the period that ended most recently prior to the Change in
Control, and (z) the Company’s profit-sharing, 401(k) match and other Company
contributions made on behalf of the Executive to the Company’s tax-qualified and
nonqualified defined contribution plans during the twelve (12) months prior to
the date of termination (“Total Change in Control Payment”). Notwithstanding
anything to the contrary in this paragraph, in the event that the Executive will
attain age 65 prior to the third (3rd) anniversary of the date of termination,
the Total Change in Control Payment shall be reduced to a level determined by
multiplying the amount of such payment by a fraction, the numerator of which
shall be the number of full months between the date of termination and the date
the Executive will attain age 65 (and the numerator will not be reduced to
reflect any six (6) month delay in payment that may be required pursuant to
Section 7), and the denominator of which shall be thirty-six (36).


(ii.)  If such termination occurs prior to the payment of the Executive’s Annual
Bonus payable with respect to the immediately preceding calendar year and/or SIP
Bonus payable with respect to the most recently completed performance period (as
that term is defined in SIP), payment of such Annual Bonus and/or SIP Bonus for
such period(s), in the amount(s), and at such time(s), as he would otherwise
have been entitled under the terms of the BPP and the SIP, as applicable, had
employment not terminated.


(iii.)  Notwithstanding the terms and conditions of the equity compensation
plans and award agreements pursuant to which outstanding awards were granted,
upon termination of the Executive’s employment, all Equity Incentives awards
held by the Executive will become fully vested and, if applicable, immediately
exercisable, and will remain outstanding pursuant to their terms. All
performance-based awards shall be deemed to have been earned at performance
maximum levels.


(iv.)  The Executive shall be entitled to Company-provided continuation of
Benefits (on either an insured or a self-insured basis, in the sole discretion
of the Company) for the Executive and his Eligible Dependents, on substantially
the same terms of such coverage that are in existence immediately prior to the
Executive’s date of termination (subject to commercial availability of such
coverage), until the earlier of: (A) the date on which the Executive becomes
employed by another employer, or (B) the third anniversary of the Executive’s
date of termination; provided, however, that such coverage shall run
concurrently with any coverage available to the Executive and his Eligible
Dependents under COBRA; and provided further, however, that the Executive shall
immediately notify the Company if he becomes covered under Medicare or another
employer’s group health plan, at which time the Company’s provision of medical
coverage for the Executive and his Eligible Dependents at the subsidized rate
will cease. During the continuation period, the Executive shall also continue to
receive financial counseling and excess liability insurance in accordance with
the Company’s policy in effect on the date of termination, as may be modified by
the Company from time to time during the continuation period. The Executive
shall not be entitled to any other perquisites, (except as otherwise explicitly
provided in the applicable perquisite plan or policy or in this Agreement) and
his right to an executive physical examination, use of Corporate
aircraft/watercraft, and participation in the Company’s product purchase
programs shall terminate on the date of termination. In lieu of continuing
financial counseling and excess liability insurance, the Company may, in its
discretion, make a cash payment to the Executive of equal value. Notwithstanding
anything to the contrary in this Section 6(b)(iv), in the event the Executive
attains age 65 prior to the third (3rd) anniversary of his date of termination,
the benefits provided for in this Section 6(b)(iv) shall cease on the date the
Executive attains age 65; provided, however, that the Executive shall be
entitled to a minimum of twelve (12) months of financial planning; and provided
further, however, that if the commencement of benefits under this Section
6(b)(iv) is delayed by six months as a result of Section 7, the Executive shall
continue to receive the benefits under this Section 6(b)(iv) following
attainment of age 65 solely during the period necessary to avoid a reduction in
benefits as a result of the six (6) month delay.
 
(c)  Benefits Upon Termination Due to Death or Long-Term Disability. If, at any
time during the Term, the Executive’s employment terminates as a result of the
Executive’s death or Long-Term Disability, the Executive or her estate (as
applicable) shall be entitled to:


(i.)  Payment of any unpaid Base Salary accrued through the date of termination
and any unreimbursed business expenses incurred through the date of termination;
(ii.)  Such amount, if any, as may be determined by the Chief Executive Officer
in his sole discretion based on the Executive’s Target Annual Bonus under the
BPP.


(iii.)  If such termination occurs prior to the payment of the Executive’s
Annual Bonus payable with respect to the immediately preceding calendar year
and/or SIP Bonus payable with respect to the most recently completed performance
period (as that term is defined in SIP), payment of such Annual Bonus and/or SIP
Bonus for such period(s), in the amount(s), and at such time(s), as she would
otherwise have been entitled under the terms of the BPP and the SIP, as
applicable, had employment not terminated.


(iv.)  Continuation of the ability of the Executive or the Executive’s
beneficiaries (as applicable) to exercise all outstanding awards granted to the
Executive under the Incentive Plan that became vested and exercisable on or
prior to such date of termination in accordance with the terms and conditions of
such grants.


(d)  Termination for Cause. In the event the Executive’s employment is
terminated for Cause at any time during the Term, the Executive shall not
receive any payments, benefits, or other amounts provided by this Agreement,
other than payment of any unpaid Base Salary accrued through the date of
termination and for payment of any unreimbursed business expenses incurred
through the date of termination (but shall still be subject to the restrictive
covenants set forth in Section 5 of this Agreement). The Executive shall remain
entitled to all benefits under the Company’s tax-qualified retirement plans and
shall remain eligible for certain benefits under other employee benefit plans in
each case subject to, and in accordance with, the terms of such plans. Provided
that the activity, facts, or circumstances that precipitated the “for Cause”
determination were not (i) the result of Executive’s bad faith, or (ii)
undertaken without a reasonable belief by the Executive that she was acting in
the best interests of the Company or as required by applicable law, the
Executive’s employment may not be terminated for Cause prior to advance written
notice to the Executive containing reasonable detail of the activity, facts, or
circumstances constituting Cause for termination, the actions that the Executive
must take to cease such activity or cure such facts and circumstances, and a
reasonable amount of time (not to exceed thirty (30) calendar days) for the
Executive to effectuate such cure. All determinations relating to a “for Cause”
termination shall be made by the Company in its sole discretion.
 
(e)  Termination Due to Voluntary Resignation Without Good Reason. In the event
the Executive voluntarily resigns without Good Reason during the Term, the
Executive shall not be entitled to any payments, benefits or other amounts under
this Agreement, other than payment of any unpaid Base Salary accrued through the
date of termination and for payment of any unreimbursed business expenses
incurred through the date of termination (but shall still be subject to the
restrictive covenants set forth in Section 5 of this Agreement). The Executive
shall remain entitled to all benefits under the Company’s tax-qualified
retirement plans and shall remain eligible for certain benefits under other
employee benefit plans in each case subject to, and in accordance with, the
terms of such plans.


(f)  Additional Severance Benefits. In addition to any rights to which the
Executive may be entitled under Sections 6(a) through 6(e), above, in the event
that the Executive’s employment is terminated:


(i) during the Term (y) by the Company, and such termination is other than for
Cause, death or Long-Term Disability, or (z) by the Executive for Good Reason,
subject to Section 6(h), and the Executive is an active participant in the
Pension Plan at the time of termination or immediately prior to the date of the
Change in Control, the Executive shall be entitled to a lump sum cash payment
equal to the actuarial equivalent of the difference between (x) the pension
benefits the Executive would have accrued under the Pension Plan and the
Supplemental Plan, if on the date of such termination of employment, the
Executive had an additional eighteen (18) months of service (if the Executive is
entitled to severance benefits under Section 6(a)(i)) or an additional three (3)
years of service (if the Executive is entitled to severance benefits under
Section 6(b)(i)), at the Executive's Rate of Compensation, and had been eighteen
(18) months older (if the Executive is entitled to severance benefits under
Section 6(a)(i)) or three (3) years older (if the Executive is entitled to
severance benefits under Section 6(b)(i)), and (y) the pension benefits the
Executive actually accrued under the Pension Plan and the Supplemental Plan as
of the date of termination of employment (as increased by Section 6(f)(ii)).
Such actuarial equivalence shall be determined on the basis of the rates, tables
and factors in effect under the Pension Plan on the date of termination for
purposes of determining optional forms of payment; provided, however, that the
interest rate or rates to be used for such purpose shall be the interest rate or
rates which would be used as of the date of termination of employment by the
Pension Benefit Guaranty Corporation ("PBGC") for purposes of determining the
present value of the Executive's benefits under the Pension Plan if the Pension
Plan had terminated on the date of such termination of employment with
insufficient assets to provide benefits guaranteed by the PBGC on that date; and
provided further, however, that notwithstanding anything to the contrary in this
paragraph, in the event that the Executive will attain age 65 prior to the
eighteen (18) month anniversary of the date of termination (if the Executive is
entitled to severance benefits under Section 6(a)(i)), or the third (3rd)
anniversary of the date of termination (if the Executive is entitled to
severance benefits under Section 6(b)(i)), the lump sum cash payment payable
according to this Section 6(f)(iii) shall be reduced to a level determined by
multiplying the amount of such payment by a fraction, the numerator of which
shall be the number of full months between the date of termination and the date
the Executive will attain age 65 (and the numerator will not be reduced to
reflect any six (6) month delay in payment that may be required pursuant to
Section 7), and the denominator of which shall be eighteen (18) (if the
Executive is entitled to severance benefits under Section 6(a)(i)) or thirty-six
(36) (if the Executive is entitled to severance benefits under Section 6(b)(i)).
 
(ii) during the Term (y) by the Company, and such termination is other than for
Cause, death or Long-Term Disability, or (z) by the Executive for Good Reason,
subject to Section 6(h), the Executive shall be entitled to the services of a
Company-paid and Company-approved outplacement or career transition consultant
in accordance with the Company’s current practices for senior executives in
effect as of the date of termination; provided, however, that commencement of
such transition counseling services, if desired, must begin prior to the first
(1st) anniversary of the date of termination.


(g)  Notification Requirements for Termination for Good Reason.


(i.)  In the event the Executive determines that Good Reason exists to terminate
his employment with the Company, the Executive shall notify the Company in
writing of the specific event, within sixty (60) calendar days after the date
that the Executive becomes aware of the occurrence of such event, and such
notice shall also include the date on which the Executive will terminate
employment with the Company, which date shall be no earlier than fifteen (15)
calendar days after the date of such notice; provided, however, that the Chief
Executive Officer, in his sole discretion, may relieve the Executive of his
duties effective immediately upon the Company’s receipt of notice provided
pursuant to this Section 6(g).


(ii.)  Within thirty (30) calendar days after the Company’s receipt of such
written notice, the Company shall notify the Executive that it agrees or
disagrees with the Executive’s determination that the event specified in the
Executive’s notice constitutes Good Reason. Notwithstanding any other provision
of this Agreement, the Company’s determination whether it agrees or disagrees
with the Executive’s determination that the event specified in the Executive’s
notice constitutes Good Reason shall be reasonable, based on all the relevant
facts and circumstances. The arbitrator in any arbitration proceeding initiated
pursuant to Section 13 of this Agreement, in which the existence of Good Reason
is an issue, shall be expressly empowered and directed to review, de novo, the
facts and circumstances claimed by the Executive to constitute Good Reason.


(iii.)  In the event the Company notifies the Executive that it agrees with the
Executive’s determination that the event specified in the Executive’s notice
constitutes Good Reason, the Company, in its sole discretion, shall either (y)
undertake to cure the circumstances that gave rise to Good Reason within thirty
(30) calendar days of the Company’s response to Executive under Section
6(g)(ii), above, or (z) advise the Executive that his employment with the
Company shall terminate on his date of termination as determined under Section
6(g)(i), above. In the event that the Executive and the Company do not agree
that the action undertaken by the Company cures the circumstances that gave rise
to Good Reason, the Executive shall be entitled to pursue the arbitration
procedures set out in Section 13 of this Agreement. If the Executive’s claim in
arbitration is ultimately concluded in the Executive’s favor, the Executive
shall retain the right to receive the payments and benefits under this
Agreement. If, during the two-year period following a Change in Control, the
Company attempts to cure the circumstances giving rise to Good Reason, the
Company shall have the burden of proof to establish that such circumstances have
been cured.
 
(iv.)  In the event the Company notifies the Executive that it disagrees with
the Executive’s determination that the event specified in the Executive’s notice
constitutes Good Reason, the Executive may terminate his employment on the date
specified in the notice (or such earlier date as determined by the Chief
Executive Officer in his sole discretion or such later date as the Executive and
the Company may mutually agree in writing) or may elect to continue his
employment by so notifying the Company in writing. In either event, the
Executive shall be entitled to pursue the arbitration procedures set out in
Section 13 of this Agreement. If the Executive’s claim in arbitration is
ultimately concluded in the Executive’s favor, the Executive shall retain the
right to receive the payments and benefits under this Agreement. If, during the
two-year period following a Change in Control, the Company disputes the
existence of Good Reason, the Company shall have the burden of proof to
establish that Good Reason does not exist.


(v.)  Notwithstanding the date on which the Executive’s termination occurs
following the completion of the steps set forth in this Section 6(g), so long as
an event that constitutes Good Reason occurs during the Term and the Executive
delivers the written notice of termination for Good Reason to the Company at any
time prior to the expiration of the Term, for purposes of the payments, benefits
and other entitlements set forth in this Section 6, the termination of the
Executive’s employment pursuant thereto shall be deemed to be a resignation for
Good Reason during the Term.
 
(h)  Conditional Payments. Any payments or benefits made pursuant to this
Section 6 will be subject to and conditioned upon (i) Executive’s compliance
with the provisions, restrictions, and limitations of Section 5 of this
Agreement, but not otherwise subject to offset or mitigation, (ii) the
Executive’s signing and not revoking (following his date of termination), and
the Company’s receipt of, a Release and Agreement releasing the Company, Related
Companies, and their respective directors, officers, employees and agents
(“Released Parties”) from any and all claims and liabilities, and promising, to
the fullest extent allowed by law, never to sue any of the Released Parties
(such Release and Agreement shall be in the form set forth in Appendix III), and
(iii) the Company’s receipt of the Executive’s resignation from all offices,
directorships, and fiduciary positions with the Company, its Related Companies,
and their respective employee benefit plans.


7.  Section 409A of the Code. It is intended that the provisions of this
Agreement comply with Section 409A of the Code, and all provisions of this
Agreement shall be construed and interpreted in a manner consistent with Section
409A of the Code. In particular, if necessary to avoid imposition of penalties
and additional taxes under Section 409A of the Code (the “Section 409A Tax”),
notwithstanding the timing of payment provided in any other Section of this
Agreement, the timing of any amounts payable pursuant to this Agreement shall be
subject to a six (6) month delay in a manner consistent with Section
409A(a)(2)(B)(i) of the Code. In the case of a series of payments, the first
payment shall include the amounts the Executive would have been entitled to
receive during the six (6) month waiting period. From and after the Effective
Date and for the remainder of the Term, (a) the Company shall administer and
operate this Agreement and any “nonqualified deferred compensation plan” (as
defined in Section 409A of the Code) (and any other arrangement that could
reasonably be expected to constitute such a plan) in which the Executive
participates and the Executive’s rights and benefits hereunder and thereunder in
compliance with Section 409A of the Code and any rules, regulations or other
guidance promulgated thereunder as in effect from time to time, (b) in the event
that the Company determines that any provision of this Agreement or any such
plan or arrangement does not comply with Section 409A of the Code or any such
rules, regulations or guidance and that the Executive may become subject to a
Section 409A Tax, the Company shall amend or modify such provision to avoid the
application of such Section 409A Tax, and (c) in the event that, notwithstanding
the foregoing, the Executive is subject to a Section 409A Tax with respect to
any such provision, the Company shall indemnify and hold the Executive harmless
against all taxes (and any interest or penalties imposed with respect to such
taxes) imposed as a result of the Company’s failure to comply with the preceding
clause (a) of this Section 7. The provisions of Sections 10(c), (d) and (e)
shall apply mutatis mutandis to any claim by the IRS that, if successful, would
give rise to indemnification by the Company under this Section 7.


8.  Legal Fees. In the event that it shall be necessary or desirable for the
Executive to retain legal counsel or incur other costs and expenses in
connection with enforcement of the Executive’s rights under this Agreement, the
Company shall pay (or the Executive shall be entitled to recover from the
Company, as the case may be) his reasonable attorneys’ fees and cost and
expenses in connection with enforcement of his rights (including the enforcement
of any arbitration award in court), (a) if the action relates to the Executive's
employment with the Company or a Related Company during a period ending prior to
a Change in Control, only if a final decision in connection with a material
issue of the litigation (or arbitration) is issued in the Executive’s favor by
an arbitrator or a court of competent jurisdiction, and (b) if the action
relates to the Executive's employment with the Company or a Related Company
during a period following a Change in Control or during a period that both
precedes and follows a Change in Control, regardless of the final outcome,
unless, in the case of this clause (b), the arbitrator or court shall determine
that under the circumstances recovery by the Executive of all or a part of any
such fees and costs and expenses would be unjust.


9.  Indemnification. The Executive shall be entitled to indemnification by the
Company under the Indemnification Terms and Conditions described in Appendix IV
to this Agreement. 


10.  Excise Tax.


(a)  Excise Tax Adjustment Payment Calculation. If any element of compensation
or benefit provided to the Executive under the terms of this Agreement or under
any other plan, program, policy, or other arrangement, either alone or in
combination with other elements of compensation and benefits paid or provided to
such Executive, constitutes an “excess parachute payment,” as that term is
defined in Section 280G of the Code and the regulations thereunder (“Potential
Parachute Benefit”), and subjects such Executive to the excise tax pursuant to
Section 4999 of the Code, and any interest and penalties thereon (collectively,
the “Excise Tax”), then the Executive shall be entitled, subject to Section
10(f), to an additional lump-sum cash payment from the Company (the “Excise Tax
Adjustment Payment”), subject to mandatory withholding, in an amount equal to
the Excise Taxes (including the Excise Tax attributable to the Excise Tax
Adjustment Payment related to the Potential Parachute Benefit) plus any Income
Taxes and any interest and penalties thereon attributable to the Excise Tax
Adjustment Payment. For purposes of calculating an Excise Tax Adjustment Payment
to the Executive in any year, it shall be assumed that the Executive is subject
to Income Taxes at the highest marginal Federal and applicable state and local
income tax rates, respectively, for the year in which the Excise Tax Adjustment
Payment is paid. Also, the Excise Tax Adjustment Payment to the Executive shall
reflect the Federal tax benefits attributable to the deduction of applicable
state and local income taxes, taking into account limitations applicable to
individuals subject to Federal income tax at the highest marginal rate.


(b)  Independent Firm. All determinations required to be made under this Section
10, including whether and when an Excise Tax Adjustment Payment is required and
the amount of such Excise Tax Adjustment Payment and the assumptions utilized in
arriving at such determinations, shall be made by an independent accounting or
consulting firm chosen by the Company (the “Firm”). The Firm shall provide
detailed supporting calculations to the Company and to the Executive within
thirty (30) business days after the receipt of notice from the Company or the
Executive that there has been a Potential Parachute Benefit provided to which
these Excise Tax provisions apply (or such earlier time as requested by the
Company). Any Excise Tax Adjustment Payment shall be paid by the Company to the
Executive within fifteen (15) business days after the Company’s receipt of the
Firm’s determination.


(i.)  If it is established pursuant to a final determination of a court or an
IRS proceeding, or in the opinion of independent counsel agreed upon by the
Company and the Executive, that the Excise Tax payable by the Executive on the
Potential Parachute Benefit is less than the amount initially taken into account
under Section 10(a) for purposes of calculating the Excise Tax Adjustment
Payment related to such Potential Parachute Benefit, the Firm shall recalculate
the Excise Tax Adjustment Payment to reflect the actual Excise Tax. Within
thirty (30) business days following the Executive’s receipt of notice of the
results of such recalculation from the Firm and/or the Company, the Executive
shall repay to the Company the excess of the initial Excise Tax Adjustment
Payment over the recalculated Excise Tax Adjustment Payment.


(ii.)  If it is established pursuant to a final determination of a court or an
IRS proceeding, or in the opinion of an independent counsel agreed upon by the
Company and the Executive, that the Excise Tax payable by the Executive on the
Benefit is more than the amount initially taken into account under Section 10(a)
for purposes of calculating the Excise Tax Adjustment Payment related to such
Potential Parachute Benefit, the Firm shall recalculate the Excise Tax
Adjustment Payment to reflect the actual Excise Tax. Within thirty (30) business
days following the Company’s receipt of notice of the results of such
recalculation from the Firm, the Company shall pay to the Executive the excess
of the recalculated Excise Tax Adjustment Payment over the initial Excise Tax
Adjustment Payment.


(iii.)  All fees and expenses of the Firm and any independent counsel shall be
borne solely by the Company.


(c)  Notice. The Executive shall notify the Company in writing of any written
claim by the IRS that, if successful, would require the payment by the Company
of an Excise Tax Adjustment Payment or the recalculation of an Excise Tax
Adjustment Payment. The notification shall apprise the Company of the nature of
such claim, including (i) a copy of the written claim from the IRS, (ii) the
identification of the element of compensation and/or benefit that is the subject
of such IRS claim, and (iii) the date on which such claim is requested to be
paid. Such notification shall be given as soon as practicable, but no later than
ten (10) business days after the Executive actually receives notice in writing
of such claim. The failure of the Executive to properly notify the Company of
the IRS claim (or to provide any required information with respect thereto)
shall not affect any rights granted to the Executive under this Section 10,
except to the extent that the Company is materially prejudiced in the challenge
to such claim as a direct result of such failure.


(d)  Payment. Within ten (10) business days following receipt of such written
notification by the Executive of such IRS claim, the Company shall pay to the
Executive an Excise Tax Adjustment Payment, or the excess of a recalculated
Excise Tax Adjustment Payment over the initial Excise Tax Adjustment Payment, as
applicable, related to the element of compensation and/or benefit which is the
subject of the IRS claim. Within ten (10) business days following such payment
to the Executive, the Executive shall provide to the Company written evidence
that he or she has paid the claim to the IRS (the United States Treasury).


(e)  Contest. If the Company notifies the Executive in writing, within sixty
(60) business days following receipt from the Executive of notification of the
IRS claim, that it desires to contest such claim, the Executive shall:


(i.)  Give the Company any information reasonably requested by the Company
relating to such claim;


(ii.)  Take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time including, without
limitation, accepting legal representation with respect to such claim by an
attorney selected by the Company and reasonably acceptable to the Executive;


(iii.)  Cooperate with the Company in good faith in order to effectively contest
such claim; and


(iv.)  Permit the Company to participate in any proceedings relating to such
claim if the Company elects not to assume and control the defense of such claim;


provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold harmless the Executive, on an
after-tax basis, for any Excise Tax and Income Taxes (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Section 10, the Company shall have the right, at its sole option, to assume
the control of all proceedings in connection with such contest, in which case it
may pursue or forego any and all administrative appeals, proceedings, hearings,
and conferences with the taxing authority in respect of such claim, and may
direct the Executive to sue for a refund or contest the claim in any permissible
manner. The Executive agrees to prosecute such contest, as directed by the
Company, to a determination before any administrative tribunal, in a court of
initial jurisdiction and in one or more appellate courts, as the Company shall
determine; and provided further, however, that (A) if the Company directs the
Executive to pay such claim and sue for a refund, the Company shall advance the
amount of such payment to the Executive, on an interest-free basis, and shall
indemnify and hold the Executive harmless, on an after-tax basis, from any
Excise Tax or income tax (including interest or penalties) imposed with respect
to such advance or with respect to any imputed income in connection with such
advance and (B) any extension of the statute of limitations relating to payment
of tax for the taxable year of the Executive with respect to which such
contested amount is claimed to be due is limited solely to such contested
amount. Furthermore, the Company’s rights to assume the control of the contest
shall be limited to issues with respect to which an Excise Tax Adjustment
Payment would be payable hereunder, and the Executive shall be entitled to
settle or contest, as the case may be, any other issue raised by the IRS or any
other taxing authority. To the extent that the contest of the IRS claim is
successful, the Excise Tax Adjustment Payment related to the element of
compensation and/or benefit that was the subject of the claim shall be
recalculated in accordance with the provisions of Section 10(a).


(f) Limitation on Potential Parachute Benefit. Notwithstanding any other
provision of this Section 10, if it shall be determined (by the reasonable
computation of the Firm, which determination shall be certified by the Firm and
set forth in a certificate delivered to Executive) that the aggregate amount of
the Potential Parachute Benefits that, but for this Section 10(f), would be
payable to Executive, does not exceed 110% of the greatest amount of Potential
Parachute Benefits that could be paid to Executive without giving rise to any
liability for Excise Taxes in connection therewith (such greatest amount, the
“Floor Amount”), then:


(i) no Excise Tax Adjustment Benefit shall be made to Executive; and


(ii) the aggregate amount of Potential Parachute Benefits payable to Executive
shall be reduced (but not below the Floor Amount) to the largest amount which
would both (A) not cause any Excise Taxes to be payable by Executive, and (B)
not cause any Potential Parachute Benefit to become nondeductible by the Company
by reason of Section 280G of the Code (or any successor provision); provided,
however, that in no event shall any such reduction (x) in any way affect any
Potential Parachute Benefits that are provided to Executive in any form other
than cash, or (y) reduce the aggregate amount of Potential Parachute Benefits
that are payable in cash to an amount below the aggregate amount of Income Taxes
payable by Executive in respect of all Potential Parachute Benefits received by
him (whether in cash or otherwise).


11.  Wage Withholding and Reporting. All taxable payments, reimbursements,
benefits, and other amounts payable or provided by the Company pursuant to this
Agreement shall be subject to applicable wage withholding of Income Taxes and
shall be reported on IRS Form W-2.


12.  [Reserved]


13.  Dispute Resolution. Except as otherwise provided by Section 5(e) (Remedies)
above, any controversy or claim arising out of or relating to this Agreement (or
the breach thereof) shall be settled by arbitration in the City of Chicago in
accordance with the laws of the State of Illinois by one arbitrator. The
arbitrator shall be appointed pursuant to Rule 11 of the American Arbitration
Association’s Commercial Arbitration Rules, amended and effective September 15,
2005. The arbitration shall be conducted in accordance with the rules of the
American Arbitration Association, Commercial Arbitration Rules. Judgment upon
the award rendered by the arbitrators may be entered in any court having
jurisdiction thereof.


14.  Termination Provisions. The Term shall automatically terminate upon the
Executive’s attainment of age 65, and may be terminated at any time by the
Company upon six (6) month’s advance written notice to the Executive; provided,
however, that if a Change in Control occurs prior to the expiration of the Term,
the Term shall not terminate prior to the second (2nd) anniversary of the date
on which the Change in Control occurs.


15.  Company’s Reservation of Rights. The Company reserves the right to
discontinue or modify its compensation, incentive, benefit, and perquisite
plans, programs, and practices at any time and from time to time. Moreover, the
brief summaries contained herein are subject to the terms of such plans,
programs, and practices. For purposes of any and all employee benefit plans, the
definition of compensation is as stated in such plans. The severance benefits
payable under Section 6 of this Agreement are in lieu of all other severance
benefits which the Executive would otherwise be entitled to receive from the
Company and any Related Company, except as may otherwise be provided in a
written agreement specifically referencing this Section 15. The Executive
acknowledges and agrees that the severance benefits to which the Executive may
become entitled under this Agreement are in excess of those which the Executive
would be entitled to under the Company’s otherwise applicable severance pay
plans, and that the Company is agreeing to provide such severance benefits in
consideration for the Executive’s agreement to the terms and conditions of
Section 5 of this Agreement.


16.  Entire Agreement; Amendments. This Agreement represents the entire
agreement between the Executive and the Company in respect of the subject matter
contained herein and supersedes all prior agreements, promises, covenants,
arrangements, communications, representations, or warranties, whether oral or
written, by any officer, executive, or representative of any party hereto,
including, but not limited to, the Initial Agreement. Except as specifically
provided in Section 7, no amendments or modifications to this Agreement may be
made except in writing signed by the Company (as authorized by the Board) and
the Executive.


17.  Survivorship. The respective rights and obligations of the parties
hereunder shall survive the expiration of the Term and any termination of the
Executive’s employment to the extent necessary to the intended preservation of
such rights and obligations.


18.  Notices. Any notice and all other communications provided for in this
Agreement to be given to a party shall be in writing and shall be deemed to have
been duly given when delivered in person or two (2) business days after being
placed in the United States mails by certified or registered mail, postage
prepaid, return receipt requested, duly addressed to the party concerned at the
address indicated below or to such changed address as such party may
subsequently furnish to the other in writing in accordance herewith, except that
notices of change of address shall be effective only upon receipt:


If to the Company:
Brunswick Corporation
1 N. Field Court
Lake Forest, IL 60045
Attn: Vice President, General Counsel and Secretary


If to the Executive:
at the last address filed with the Company


19.  Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement. If any provision of this Agreement shall be held invalid or
unenforceable in part, the remaining portion of such provision, together with
all other provisions of this Agreement, shall remain valid and enforceable and
continue in full force and effect to the fullest extent consistent with law. In
furtherance and not in limitation of the foregoing, should the duration or
geographical extent of, or business activities covered by, any provision of this
Agreement be in excess of that which is valid and enforceable under applicable
law, then such provision shall be construed to cover only that duration, extent,
or activities which may be validly enforced.


20.  Headings. Headings to Sections hereof are for convenience of reference only
and shall not be construed to alter or affect the meaning of any provision of
this Agreement.


21.  Injunctive Relief. If there is a breach or threatened breach of the
provisions of this Agreement, the non-breaching party shall be entitled to an
injunction restraining the breaching party from such breach. Nothing herein
shall be construed as prohibiting either party from pursuing any other remedies
for a breach or threatened breach of this Agreement.


22.  No Assignment or Attachment. Except as required by law, no right to receive
payments under this Agreement shall be subject to anticipation, commutation,
alienation, sale, assignment, encumbrance, charge, pledge, or hypothecation, or
to execution, attachment, levy, or similar process or assignment by operation of
law, and any attempt, voluntary or involuntary, to effect any such action shall
be null, void, and of no effect; provided, however, that nothing in this Section
22 shall preclude the assumption of such rights by executors, administrators, or
other legal representatives of the Executive or his estate and their assigning
any rights hereunder to the person or persons entitled thereto; and provided
further, however, that the Company may not assign this Agreement except in
connection with an assignment or disposition of all or substantially all of the
assets or stock of the Company or the division, subsidiary, or business unit for
which the Executive is providing services under this Agreement or by law as a
result of a merger or consolidation.


23.  Successors, Assumption of Contract. This Agreement shall be binding upon
and inure to the benefit of the Company and any successor of the Company. The
Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no succession had taken place. As used in this
Agreement, except for purposes of Section 5(a), the term “Company” shall mean
the Company as hereinbefore defined and any successor of the Company and any
permitted assignee to which this Agreement is assigned.


24.  Work For Hire Acknowledgment; Assignment. The Executive acknowledges that
all of the Executive’s work on and contributions to the Company’s products (the
“Products”) including, without limitation, any and all patterns, designs, and
other expressions in any tangible medium (collectively, the “Works”) are within
the scope of the Executive’s employment and are a part of the services, duties,
and responsibilities of the Executive. All of the Executive’s work on and
contributions to the Works will be rendered and made by the Executive for, at
the instigation of, and under the overall direction of, the Company, and all of
the Executive’s said work and contributions, as well as the Works, are and at
all times shall be regarded as “work made for hire” as that term is used in the
United States copyright laws. Without curtailing or limiting this
acknowledgment, the Executive hereby assigns, grants, and delivers exclusively
to the Company, as to work on and contribution to the Products pursuant hereto,
all rights, titles, and renewals. The Executive will execute and deliver to the
Company, or its successors and assigns, such other and further assignments,
instruments, and documents as it from time to time reasonably may request for
the purpose of establishing, evidencing, and enforcing or defending its
complete, exclusive, perpetual, and worldwide ownership of all rights, titles,
and interests of every kind and nature whatsoever, including all copyrights, in
and to the Works. The Executive hereby constitutes and appoints the Company as
his agent and attorney-in-fact, with full power of substitution, to execute and
deliver said assignments, instruments, or documents as the Executive may fail or
refuse to execute and deliver, this power and agency being coupled with an
interest and being irrevocable.


25.  Governing Law. The validity, interpretation, construction, and performance
of this Agreement shall be governed by the laws of the State of Illinois,
without regard to its choice of laws provisions, for contracts made and to be
performed wholly in such state; provided, however, the rights of the Executive
to indemnification under Section 9 shall be governed by the laws of the State of
Delaware.


26.  Termination of Initial Agreement. From and after the Effective Date, this
Agreement shall supersede any other employment agreement, severance agreement,
indemnification agreement and change of control agreement between the parties,
including the Initial Agreement.


27.  Counterparts. This Agreement may be executed in two (2) or more
counterparts, any one of which shall be deemed the original without reference to
the others.


IN WITNESS THEREOF, the Executive has hereunto set his hand and the Company has
caused these presents to be executed in its name and on its behalf, and its
corporate seal to be hereunto affixed, all as of the Effective Date.
 

       EXECUTIVE BRUNSWICK CORPORATION  
   
   
  By:                                                     By:                   
                                          [Name] Dustan E. McCoy   Chief
Executive Officer

 

Appendix I

 
 
Definitions.



1.  
“Annual Bonus” shall have the meaning set forth in Section 4(b) of this
Agreement.




2.  
“Brunswick” shall mean the Company.




3.  
“Base Salary” shall have the meaning set forth in Section 4(a) of this
Agreement.




4.  
“Benefits” shall have the meaning set forth in Section 6(a)(iv) of this
Agreement.




5.  
“Board” shall mean the Board of Directors of the Company.




6.  
“BPP” shall have the meaning set forth in Section 4(b) of this Agreement.




7.  
“Business Relocation Beyond a Reasonable Commuting Distance” shall mean that, as
a result of either a relocation of the Company or a reassignment of the
Executive, a change occurs in the Executive’s principal work location to a
location that (i) is more than fifty (50) highway miles from the Executive’s
principal work location immediately prior to the relocation, and (ii) increases
the Executive’s commuting distance in highway mileage.




8.  
“Cause” shall mean the Executive’s:




(a)  
Conviction of a crime, including by a plea of guilty or nolo contendere,
involving theft, fraud, perjury, or moral turpitude;




(b)  
Intentional or grossly negligent disclosure of confidential or trade secret
information of the Company or a Related Company to anyone not entitled to such
information;




(c)  
Willful omission or dereliction of any statutory or common law duty of loyalty
to the Company or a Related Company;




(d)  
A willful and material violation of the Company’s Code of Conduct or any other
written Company policy; or




(e)  
Repeated failure to carry out the material components of the Executive’s duties
despite specific written notice to do so by the Chief Executive Officer, other
than any such failure as a result of incapacity due to physical or mutual
illness.




9.  
“Change In Control” shall mean the happening of any of the following events:




(a)  
Any individual, entity, or group (within the meaning of Sections 13(d)(3) or
14(d)(2) of the Exchange Act) (an “Entity”) becomes the beneficial owner (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of 25% or more of
either (A) the outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”), or (B) the combined voting power of the
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); excluding,
however, the following: (1) any acquisition by the Company or any subsidiary,
(2) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by, or under common
control with, the Company, (3) any acquisition by an underwriter temporarily
holding such Outstanding Company Common Stock or Outstanding Company Voting
Securities pursuant to an offering of such securities or (4) any acquisition by
any corporation pursuant to a transaction which complies with clauses (A), (B),
and (C) of paragraph (c) of this definition;




(b)  
Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute a majority thereof; provided,
however, that any individual becoming a director whose election, or nomination
for election by the Company’s stockholders, was approved by a vote of at least
50% of the directors then comprising the Incumbent Board shall be considered as
though such individual was a member of the Incumbent Board, but excluding, for
this purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of an Entity other than the Board;




(c)  
Consummation of a transaction involving (i) a merger, reorganization or
consolidation of the Company or any direct or indirect subsidiary of the
Company, or (ii) a sale or other disposition of all or substantially all of the
assets of the Company (each, a “Corporate Transaction”); excluding, however,
such a Corporate Transaction pursuant to which (A) all or substantially all of
the individuals and entities who are the beneficial owners, respectively, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Corporate Transaction will beneficially own, directly
or indirectly, more than sixty percent (60%) of, respectively, the outstanding
shares of common stock, and the combined voting power of the then-outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation resulting from such Corporate Transaction
(including, without limitation, a corporation or other person which as a result
of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) (each, a
“Continuing Company”) in substantially the same proportions as their ownership,
immediately prior to such Corporate Transaction, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, as the case may be
(excluding any outstanding voting securities of the Continuing Company that such
beneficial owners hold immediately following the consummation of the Corporate
Transaction as a result of their ownership prior to such consummation of voting
securities of any corporation or other entity involved in or forming part of the
Continuing Company, other than the Company or one of its subsidiaries), (B) no
Entity (other than the Company, any employee benefit plan (or related trust) of
the Company, or the Continuing Company will beneficially own, directly or
indirectly, twenty-five percent (25%) or more of, respectively, the outstanding
shares of common stock of the Continuing Company or the combined voting power of
the outstanding voting securities of the Continuing Company entitled to vote
generally in the election of directors, unless such ownership resulted solely
from ownership of securities of the Company prior to the Corporate Transaction,
and (C) individuals who were members of the Incumbent Board will, immediately
after the consummation of the Corporate Transaction, constitute at least a
majority of the members of the board of directors of the Continuing Company; or




(d)  
The approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.




10.  
“Chief Executive Officer” shall mean the chief executive officer of the Company.




11.  
“COBRA” shall mean the Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended.




12.  
“Code” shall mean the Internal Revenue Code of 1986, as amended.




13.  
“Committee” shall mean the Human Resources and Compensation Committee of the
Board.




14.  
“Company” shall mean Brunswick Corporation, a Delaware corporation.




15.  
“Competitive Activity” shall have the meaning set forth in Section 5(a)(i) of
this Agreement.




16.  
“Confidential Information” shall have the meaning set forth in Section 5(b)(iii)
of this Agreement.




17.  
“Effective Date” shall have the meaning set forth in the Preamble of the
Agreement.




18.  
“Eligible Dependents” shall have the meaning set forth in Section 6(a)(iv) of
this Agreement.




19.  
“Equity Incentives” shall have the meaning set forth in Section 6(b)(iii) of
this Agreement.




20.  
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.




21.  
“Excise Tax” shall have the meaning set forth in Section 10(a) of this
Agreement.




22.  
“Excise Tax Adjustment Payment” shall have the meaning set forth in Section
10(a) of this Agreement.




23.  
“Executive” shall mean the individual identified in the Preamble to this
Agreement.




24.  
“Firm” shall have the meaning set forth in Section 10(b) of this Agreement.




25.  
“Floor Amount” shall have the meaning set forth in Section 10(f) of this
Agreement.




26.  
“Good Reason” shall mean the occurrence of any of the following events without
the Executive’s express written consent:




(a)  
A material breach by the Company of any provision of this Agreement including,
without limitation, the Company’s failure to pay any portion of Executive’s
compensation when due or to include Executive in any bonus or incentive plan
that applies to similarly situated senior executives of the Company;




(b)  
The Company’s failure to provide, or continue to provide, Executive with either
the perquisites or employee health and welfare benefits (including, without
limitation, life insurance, medical, dental, vision, long-term disability and
similar benefits), generally provided to similarly situated senior executives of
the Company;




(c)  
A Reduction in Authority or Responsibility of the Executive;




(d)  
A Reduction in Compensation;




(e)  
A Business Relocation Beyond a Reasonable Commuting Distance; and




(f)  
Following a Change in Control, the Company’s failure to obtain a satisfactory
agreement from any successor to assume and agree to abide by terms of this
Agreement.



Whether a Reduction in Authority or Responsibility of the Executive has occurred
shall be determined in accordance with the criteria set forth below in the
definition of Reduction in Authority or Responsibility; provided, however, that
(A) a change in the Executive’s reporting relationship to another executive who
is within the same reporting level (as that term is used in the Company’s
Delegation of Authority Policy or any successor policy); or (B) a reduction in
the Executive’s business unit’s budget or a reduction in the Executive’s
business unit’s head count or number of direct reports, by themselves, shall not
constitute Good Reason.



27.  
“Income Taxes” shall mean any tax on personal income (including any employment
and payroll tax) that is levied by the federal government of the United States
or any by any state or local government within the United States or any foreign
government.




28.  
“Incentive Plan” shall have the meaning set forth in Section 4(d) of this
Agreement.




29.  
“Initial Agreement” shall have the meaning set forth in the Recitals.




30.  
“IRS” shall mean the Internal Revenue Service.




31.  
“Long-Term Disability” shall mean the Executive’s mental or physical condition
which would render the Executive eligible to receive disability benefits under
the Company’s long-term disability plan then in effect.




32.  
“Pension Plan” shall have the meaning set forth in Section 4(j) of this
Agreement.




33.  
“Potential Parachute Benefit” shall have the meaning set forth in Section 10(a)
of this Agreement.




34.  
“Proceeding” shall have the meaning set forth in Section 5(c) of this Agreement.




35.  
“Products” shall have the meaning set forth in Section 24 of this Agreement.




36.  
“Rate of Compensation” shall mean the sum of the Executive’s Base Salary and
Target Annual Bonus as of the date of termination.




37.  
“Reduction in Authority or Responsibility” shall mean, during the Term, (i) the
assignment to the Executive, during the two-year period after a Change in
Control, of any duties that are materially inconsistent in any respect with the
Executive’s position (which may include status, offices, titles, and reporting
requirements), authority, duties, or responsibilities as in effect immediately
prior to such assignment, or (ii) prior to a Change in Control or after the
second anniversary of a Change in Control, a material diminution in the
Executive’s authority, duties, or responsibilities, excluding for this purpose
(A) an isolated, insubstantial, and inadvertent action taken in good faith and
which is remedied by the Company promptly after receipt of notice thereof given
by the Executive, or (B) any temporary Reduction in Authority or Responsibility
while the Executive is absent from active service on any approved disability, or
other approved leave of absence.



It is intended by this definition that a Change in Control by itself, absent a
Reduction in Authority or Responsibility as described above, will not constitute
Good Reason.



38.  
“Reduction in Compensation” shall mean (A) if within two (2) years following a
Change in Control, (i) a reduction in the Executive’s “Total Annual
Compensation” (defined as the sum of the Executive’s Base Salary, Target Annual
Bonus and Target SIP Bonus) for any calendar or fiscal year, as applicable, to
an amount that is less than the Executive’s Total Annual Compensation in effect
immediately prior to such reduction (“Compensation Reduction”), (ii) the
elimination of any Company incentive compensation plan in which Executive is a
participant (including, without limitation, BPP, SIP and the Incentive Plan)
without the adoption of a substantially comparable replacement plan
(“Compensation Plan Elimination”), or (iii) the failure to provide the Executive
with equity compensation opportunities or long-term cash incentive compensation
opportunities that have a value that is substantially comparable to the value of
the equity compensation opportunities provided to the Executive immediately
prior to the Change in Control; or (B) if other than within two (2) years
following a Change in Control, a Compensation Reduction, a Compensation Plan
Elimination or a reduction in equity compensation opportunities that is not
applicable to all similarly situated senior executives of the Company.




39.  
“Related Company” shall mean any subsidiary or affiliate of the Company.




40.  
“Release Effective Date” shall have the meaning set forth in Section 6(a) of
this Agreement.




41.  
“Released Parties” shall have the meaning set forth in Section 6(h) of this
Agreement.




42.  
“Restoration Plan” shall mean the Brunswick Restoration Plan, as amended from
time to time.




43.  
“Section 409A Tax” shall have the meaning set forth in Section 7 of this
Agreement.




44.  
“SIP” shall have the meaning set forth in Section 4(c) of this Agreement.




45.  
“SIP Bonus” shall have the meaning set forth in Section 4(c) of this Agreement.




46.  
“Supplemental Plan” shall have the meaning set forth in Section 4(j) of this
Agreement.




47.  
“Target Annual Bonus” shall have the meaning set forth in Section 4(b) of this
Agreement.




48.  
“Target SIP Bonus” shall have the meaning set forth in Section 4(c) of this
Agreement.




49.  
“Term” shall have the meaning set forth in Section 3 of this Agreement.




50.  
“Total Change in Control Payment” shall have the meaning set forth in Section
6(b)(i) of this Agreement.




51.  
“Total Severance Payment” shall have the meaning set forth in Section 6(a)(i) of
this Agreement.




52.  
“Works” shall have the meaning set forth in Section 24 of this Agreement.



Appendix II

 
Changes to Base Salary,
BPP Awards, SIP Awards,
And Equity Incentives Awards


Appendix III

 
 
GENERAL RELEASE
 


 

1.  
I, _______________________, for and in consideration of certain payments to be
made and the benefits to be provided to me under the Terms and Conditions of
Employment, dated _________________, (the “Agreement”) with Brunswick
Corporation (the “Company”), and conditioned upon such payments and provisions,
do hereby REMISE, RELEASE, AND FOREVER DISCHARGE the Company and each of its
part, present and future subsidiaries and affiliates, their past, present and
future officers, directors, shareholders, partners, distributees, owners,
trustees, representatives, employees and agents, their respective successors and
assigns, heirs, executors and administrators (hereinafter collectively included
within the term the “Company”), acting in any capacity whatsoever, of and from
any and all manner of actions and causes of action, suits, debts, claims,
charges, complaints, grievances, liabilities, obligations, promises, agreements,
controversies, damages, demands, rights, costs, losses, debts and expenses of
any nature whatsoever, in law or in equity, which I ever had, now have, or
hereafter may have, or which my heirs, executors or administrators hereafter may
have, by reason of any matter, cause or thing whatsoever from the beginning of
my employment with Brunswick Corporation, to the date of these presents arising
from or relating in any way to my employment relationship, and the terms,
conditions and benefits payments resulting therefrom, and the termination of my
employment relationship with Brunswick Corporation, including but not limited
to, any claims which have been asserted, could have been asserted, or could be
asserted now or in the future under any federal, state or local law, statute,
rule, ordinance, regulation, or the common law, including, but not limited to,
claims or rights arising under the Age Discrimination in Employment Act, 29
U.S.C. § 621 et seq., as amended, the Americans With Disabilities Act, 42 U.S.C.
¶ 12101 et seq., Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e
et seq., as amended, any contracts between the Company and me and my common law
claims now or hereafter recognized and all claims for counsel fees and costs;
provided, however, that this General Release shall not apply to (i) any
entitlements under the terms of the Agreement; (ii) my right to be indemnified
by the Company, pursuant to the bylaws of the Company, for any liability, cost
or expense for which I would have been indemnified for actions taken on behalf
of the Company during the term and within the scope of my employment by the
Company; or (iii) any right I may have to challenge that I entered into this
General Release knowingly and voluntarily.

 

2.  
Subject to the limitations of paragraph 1 above, I expressly waive all rights
afforded by any statute which expressly limits the effect of a release with
respect to unknown claims. I understand the significance of this release of
unknown claims and the waiver of statutory protection against a release of
unknown claims.

 

3.  
I agree and covenant that neither I, nor any person, organization, or other
entity acting on my behalf, has filed in any forum a charge, claim, suit, or
cause of action against the Company or its subsidiaries or affiliates relating
in any way to my employment relationship with the Company, or the termination
thereof. I further agree and acknowledge that the separation pay and benefits
the Company is providing to me pursuant to the Agreement shall be the sole
relief provided to me for the claims that are released by me in this General
Release and that I will not be entitled to recover and agree to waive any
monetary benefits or recovery against the Company or its subsidiaries or
affiliates in connection with any proceeding, claim, or charge without regard to
who has brought such proceeding, claim, or charge.

 

4.  
I hereby agree and recognize that my employment by the Company was permanently
and irrevocably severed on ______________, and the Company has no obligation,
contractual or otherwise to me to hire, rehire or re-employ me in the future. I
acknowledge that the terms of the Agreement provide me with payments and
benefits which are in addition to any amounts to which I otherwise would have
been entitled.

 

5.  
I hereby agree and acknowledge that the payments and benefits provided by the
Company are to bring about an amicable resolution of my employment arrangements
and are not to be construed as an admission of any violation of any federal,
state or local law, statute, rule, ordinance, regulation or the common law, or
of any duty owed by the Company and that the Agreement and this General Release
are made voluntarily to provide an amicable resolution of my employment
relationship with the Company and the termination of the Agreement.

 

6.  
I hereby certify that I have read the terms of this General Release, that I have
been advised by the Company to discuss it with my attorney, and that I
understand its terms and effects. I acknowledge, further, that I am executing
this General Release of my own volition with a full understanding of its terms
and effects and with the intention of releasing all claims recited herein in
exchange for the consideration described in the Agreement, which I acknowledge
is adequate and satisfactory to me. None of the above-named parties, nor their
agents, representatives, or attorneys have made any representations to me
concerning the terms or effects of this General Release other than those
contained herein.

 

7.  
I hereby acknowledge that I have been informed that I have the right to consider
this General Release for a period of 21 days prior to execution. I also
understand that I have the right to revoke this General Release for a period of
seven days following execution by giving written notice to the Company at 1 N.
Field Ct., Lake Forest, IL 60045-4811, Attention: Vice President, General
Counsel and Secretary.

 

8.  
I hereby acknowledge that the provisions of Sections __, __ and __ of the
Agreement shall continue in full force and effect for the balance of the time
periods provided therein and that I will abide by and fully perform such
obligations.

 
Intending to be legally bound hereby, I execute the foregoing General Release
this ______ day of _________________, 20___.
 

                                                                
                                                        
Witness
   

 

Appendix IV

 
 
INDEMNIFICATION TERMS AND CONDITIONS


Brunswick Corporation (the “Corporation”) shall indemnify Executive
(hereinafter, “Indemnitee”) against expenses and costs incurred by Indemnitee in
connection with any claims, suits or proceedings arising from his service to the
Corporation, to the fullest extent that is lawful in accordance with the
following terms and conditions:
1. Acts and Omissions Covered By This Agreement. The Corporation’s agreement to
indemnify Indemnitee (“Agreement”) shall cover any act or omission by an
Indemnitee which (i) occurs or is alleged to have occurred by reason of his
being or having been an officer or a director, (ii) occurs or is alleged to have
occurred before, during or after the time when the Indemnitee served as an
officer or a director and (iii) gives rise to, or is the direct or indirect
subject of a claim in any threatened, pending or completed action, suit or
proceeding at any time or times whether during or after his service as an
officer or director.
2. Indemnity.

 
(a)
The Corporation hereby agrees to indemnify, and keep indemnified in accordance
with, and to the fullest extent permitted by the Corporation’s charter and that
is lawful, and regardless of any by-law provision to the contrary, Indemnitee,
from and against any expenses (including attorney’s fees), judgments, fines,
taxes, penalties and amounts paid in settlement actually and reasonably incurred
by Indemnitee in connection with any threatened, pending or completed action,
suit or proceeding, whether civil, criminal, administrative or investigative, by
reason of the fact that he is or was an officer or a director of the Corporation
or is or was serving at the request of the Corporation as a director, officer,
employee or agent of another corporation, partnership, joint venture, trust or
other enterprise and whether or not such action is by or in the right of the
Corporation or that other corporation, partnership, joint venture, trust or
other enterprise with respect to which the Indemnitee serves or has served.




 
(b)
Despite anything to the contrary in subsection (a), the Corporation agrees to
indemnify Indemnitee in a suit or proceeding initiated by the Indemnitee only if
the Indemnitee acted with the authorization of the Corporation in initiating
that suit or proceeding. However, an arbitration proceeding brought under
Section 8 shall not be subject to this subsection (b).




 
(c)
Except as set forth in Section 5 (Advancement of Expenses), the specific amounts
that were actually and reasonably incurred shall be indemnified by the
Corporation in the amount submitted by the Indemnitee unless the Board of
Directors (the “Board”) determines that the request is unreasonable or unlawful.
If the Board so determines and the Board and the Indemnitee cannot agree, any
disagreement they have shall be resolved by a decision of the arbitrator in an
arbitration proceeding pursuant to Section 8. For purposes of this Agreement,
references to “other enterprises” shall include employee benefit plans;
references to “fines” shall include any excise taxes assessed on a person with
respect to an employee benefit plan; and references to “serving at the request
of the Corporation” shall include any service as a director, officer, employee
or agent of the corporation which imposes duties on, or involves services by,
such director, officer, employee, or agent with respect to an employee benefit
plan, its participants, or beneficiaries.



3. Burden of Proof. Indemnitee shall be presumed to be entitled to
indemnification for any act or omission covered in Section 1 of this Agreement.
The burden of proof of establishing that Indemnitee is not entitled to
indemnification because of the failure to fulfill some requirement of Delaware
law, the Corporation’s charter, by-laws, or this Agreement shall be on the
Corporation.
4.  Notice by Indemnitee. Indemnitee shall notify the Corporation in writing of
any matter with respect to which Indemnitee intends to seek indemnification
hereunder as soon as reasonably practicable following the receipt by Indemnitee
of written threat thereof; provided, however, that failure to so notify the
Corporation shall not constitute a waiver by Indemnitee of his rights hereunder.
5. Advancement of Expenses. In the event of any action, suit or proceeding
against Indemnitee which may give rise to a right of indemnification from the
Corporation pursuant to this Agreement, following written request to the
Corporation by the Indemnitee, the Corporation shall advance to Indemnitee
amounts to cover expenses incurred by Indemnitee in defending the action, suit
or proceeding in advance of final disposition upon receipt of (i) an undertaking
by or on behalf of the Indemnitee to repay the amount advanced in the event that
it shall be ultimately determined in accordance with Section 3 of this Agreement
that he is not entitled to indemnification by the Corporation, and (ii)
satisfactory evidence as to the amount of such expenses. Indemnitee’s written
certification together with a copy of the statement paid or to be paid by
Indemnitee shall constitute satisfactory evidence unless determined to the
contrary in an arbitration proceeding conducted pursuant to Section 8 of this
Agreement.
6. Non-Exclusivity of Right of Indemnification. The indemnification rights
granted to Indemnitee under this Agreement shall not be deemed exclusive of, or
in limitation of, any rights to which Indemnitee may be entitled under Delaware
law, the Corporation’s charter or By-laws, any other agreement, vote of
stockholders or directors or otherwise.
7. Termination of Agreement and Survival of Right of Indemnification.

 
(a)
Subject to subparagraph (b) of this section, this Agreement shall terminate when
the Indemnitee’s term of office as an officer or a director ends.




 
(b)
The rights granted to Indemnitee hereunder shall continue after termination as
provided in Section 1 and shall inure to the benefit of Indemnitee, his personal
representative, heirs, executors, administrators and beneficiaries, and this
Agreement shall be binding upon the Corporation, its successors and assigns.



8. Arbitration of all Disputes Concerning Entitlement. Any controversy or claim
arising out of or relating to this Agreement including, without limitation, the
Indemnitee’s entitlement to indemnification under this Agreement, shall be
settled by arbitration in the City of Chicago administered by the American
Arbitration Association in accordance with its Commercial Arbitration Rules, and
judgment on the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof. Interest on any judgment shall be assessed at a
rate or rates the arbitrator considers just under the circumstances. If it is
necessary or desirable for the Indemnitee to retain legal counsel or incur other
costs and expenses in connection with enforcement of his rights under this
Agreement, the Corporation shall pay his reasonable attorneys’ fees and costs
and expenses in connection with enforcement of his rights (including the
enforcement of any arbitration award in court), regardless of the final outcome,
unless the arbitrator determines that under the circumstances recovery by the
Indemnitee of all or a part of any such fees and costs and expenses would be
unjust.
9. Governing Law. The Corporation’s obligations to indemnify Indemnitee under
these terms and conditions shall be governed by and interpreted in accordance
with the laws of the State of Delaware without regard to its choice of law
provisions.
10. Severability. If any provision of this Agreement is determined to be invalid
or unenforceable, this invalidity or unenforceability shall not affect the
validity or enforceability of any other provisions of this Agreement, and this
Agreement shall be interpreted as though the invalid or unenforceable provision
was not part of this Agreement.


 